Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00104-CR

                                          IN RE Joshua ADAMS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 4, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 25, 2015, relator filed a petition for writ of mandamus challenging the trial

court’s judgment nunc pro tunc entered in the underlying criminal proceeding. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 2007CR5599, styled The State of Texas v. Joshua Bingham Adams, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.